Citation Nr: 1224370	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  11-02 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic myelomonocytic leukemia, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran requested a hearing before a Veterans Law Judge but that he subsequently cancelled the hearing request.


FINDING OF FACT

Chronic myelomonocytic leukemia was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service, to include as secondary to exposure to herbicides.


CONCLUSION OF LAW

Chronic myelomonocytic leukemia was not incurred in or aggravated by active service, nor may such be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2008 pre-adjudication letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, and post service treatment records. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245 -01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e). 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41, 442 -41, 449, and 61 Fed. Reg. 57, 586 -57, 589 (1996). 

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Background

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his chronic myelomonocytic leukemia is due to presumed Agent Orange exposure during his time spent aboard the USS Saratoga.  Specifically, the Veteran alleges that he served as plane captain and that his job duties included assisting in the launching and landing of aircraft.  He stated that some of the aircraft would land in air stations in Vietnam before returning to the ship.  He reported that he would help wash the aircraft by hand and that there were times that he would sleep on the wing of the aircraft.  He felt that chemicals were carried back and forth by the aircraft and that he was exposed to Agent Orange in this manner.  

The Veteran's personnel records confirm the Veteran's service in the Navy aboard the USS Saratoga from April to December 1972 as well as his reported duties while on the ship.

Service treatment records are negative for any complaints, diagnosis, or treatment of chronic myelomonocytic leukemia.  

Post-service, private treatment records show that the Veteran was diagnosed with chronic myelomonocytic leukemia in November 2006.

In a September 2008 statement, a private physician noted that the Veteran was diagnosed with chronic myelomoncytic leukemia in November 2006.  The physician stated that the blood disorder is highly likely due to the exposure of Agent Orange.

Analysis

After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's chronic myelomonocytic leukemia is not warranted on any basis.  

Initially, the Board notes that chronic myelomonocytic leukemia is not listed as one of the disabilities for which presumptive service connection can be granted under 38 C.F.R. § 3.307(a)(6).

Regarding presumptive service connection based on exposure to Agent Orange, the Veteran was in the Navy and there is no evidence that he stepped foot in Vietnam. Without sufficient credible evidence that the Veteran stepped foot in Vietnam, exposure to in-service herbicides may not be presumed.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Moreover, the claimed chronic myelomonocytic cancer is not included among the presumptive diseases. 

The Board recognizes that in January 2010 and June 2010, VA issued documents, "Compensation and Pension Bulletins" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam. These documents (along with the Federal Circuit holding in Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008) allow for those Veterans traveling in the "brown waters" of the Republic of Vietnam to be presumed to have been exposed to Agent Orange. 

Based on a response from the service department, the RO found that there is no conclusive proof of in-country service.  The service department noted that the Veteran was attached to a unit (fighter squadron 103) that could have been assigned to a ship or to shore.  However, the service record provides no conclusive proof of in-country service.  In this case, the Veteran has not alleged in-country service.  Also, there no evidence that the USS Saratoga ever travelled in the "brown waters" of the Republic of Vietnam

The Veteran assumes there was residual herbicide on some of the planes that returned from Vietnam, but there is no objective evidence establishing the factual presence of herbicides anywhere on board ship.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that herbicides were present on any of the airplanes that he would clean.  Thus, his lay assertion that the planes were contaminated and that he was exposed to herbicides while serving on board, is not competent evidence as to whether there was actual contamination or actual exposure.  Accordingly, the Board concludes that the most probative evidence does not establish that he was exposed to herbicides during his military service. 

Moreover, the Veteran does not contend, and the medical evidence of record does not show, that chronic myelomoncytic leukemia was present in service.  Post-service VA treatment records reflect that the Veteran was not diagnosed with this disability until more than 34 years after his service discharge.  Although the Veteran's private physician opined in September 2008 that the Veteran's chronic myelomonocytic leukemia was related to herbicide exposure, as the Board concluded above that the evidence does not establish such exposure, the opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  The Veteran does not contend and the evidence does not suggest that the Veteran's chronic myelomonocytic leukemia is related to his service on a basis other than his alleged herbicide exposure. 

The Board acknowledges that a VA examination has not been scheduled in this case for purposes of obtaining a medical opinion.  However, there is no evidence of chronic myelomonocytic leukemia in service or for more than 34 years after the Veteran's discharge from service, and no competent evidence establishing exposure to Agent Orange.  Further, the record does not contain any probative evidence to suggest a possible association between this disability and service.  Thus, under these circumstances, there is no duty to provide a medical examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In sum, the Board finds that the most competent and probative evidence indicates that chronic myelomonocytic leukemia was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current chronic myelomonocytic leukemia to service.  Accordingly, service connection for chronic myelomonocytic leukemia is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 









ORDER

Entitlement to service connection for chronic myelomonocytic leukemia, to include as a result of exposure to herbicides, is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


